                                                ______________




     Case 2:21-cv-01063-GMN-VCF Document 69 Filed 09/01/21 Page 1 of 3




 1                         UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
 2
      CHRISTOPHER G. MEHNE, as Personal
 3    Representative of tI3e Estate of MANUEL   CASE 2:21-cv-01063 -GMN-VCF
      ALEJA,NDRO SEPULVEDA
 4    GONZ1LEZ. dceased; ANA MARIA
      GONZALEZ-GOMEZ. as HEIR to the            ORDER APPOINTING SPECIAL
 5    Deceçlent. MANUEL ALEJANDRO               PROCESS SERVER
      SEPULVEDA-GONZALEZ. deceased;
 6    MANUEL SEPTJLVEDA-CRUZ. as HEIR
      to thç Decedent MANJJEL ALEJANDRO
 7    SEPULVEDA-GONZALEZ, deceased;
 8    CHRISTOPHER G. MEHNE. as P,ersonal
      ReDresentative of the Estate of MONICA
 9    LETICIA SiLINAS-TREVINO. deceased;
      JUAN JOSE SALINAS AI,MAGUER, as
10    HEIR to the Decedent. MONICA
      LETICIA SALINAS-TREVINO. deceased
11    LETICIA GUADALUPE TREVINO
      VIJJLAREAL. as HEIR to the Decedent.
12    MONICA LETICIA SALINAS-TREVINO,
      deceased;
13
      CHRISTOPHER G. MEHNE. as Personal
14    Reijresentative of the Estate of,
      ADRIANA MONSERRAT MEJIA
15    SANCHEZ. deceased; MARIA,
      FERNANDA INIESTRA-MEJIA. as
16    HEIR to the Decedet. ADRIANA
      MONSERRAT MEJIA-SANCHE.
17    deceased; BLANCA JANET MEJIA
      SANCHEZ. as HEIR to the Decpdent,
18    ADRIANA MONSERRAT MEJIA
      SANCHEZ. deceased; PEDRO GABRIEL
19    INIE5TRA-GALLARDO. as HEIR to the
      Deceçlent.,ADRIANA MONSERRAT
20    MEJIA-SANCHEZ, deceased;
21    CHRISTOPHER G. MEHNE. as Personal
      ReDresentative of the Est,ate of LUIS
22    OCTAVIO REYES-DOMINGUEZ,
      deceased; ALYANNA CAROLINA
23    REYE5-CI5NERO5. as HEIR to the
      Decedent. LUIS OCTAVIO REYES
24    DOMINGUEZ. deceased; SARA
      ALEJANDRA REYES-LUNA. as HEIR to
25    the Dçcedent. LUIS OCTAVIO REYES
      DOMINGUEZ. deceased; VICTORIA
26    REYES-CI5NEROS. as HEIR to the
      Decedent. LUIS OCTAVIO REYES
27    DOMINGUEZ, deceased;
28    CHRISTOPHER G. MEHNE. as Personal
     Case 2:21-cv-01063-GMN-VCF Document 69 Filed 09/01/21 Page 2 of 3




 1    Reoresentative of the Estate of LOYDA
      LILIINA LUNA-LORROSA. deceased;
 2    MARIA DEL PILAR LARROSA
      DELGADO. as HEIR to the Decedent,
 3    LOYDA LILIANA LUNA-LARROSA,
      deceased;
 4
      CHRISTOPHER G. MEHNE. as Personal
 5    Reoresentative of the Estate of JADE
      PAOLA REYES-LUNA. deceased;
 6    ALYANNA CAROLINA REYES
      CISNEROS. as HEIR to the Decedent.
 7    JADE PAOLA REYES-LUNA. deceased;
      SARA ALEJANDRA REYESLUNA. as
 8    HEIR to the Decedent. JADE PAOLA
      REYES-LUNA. deceased; VICTORIA
 9    REYES-CISNEROS. as HEIR to the
      Decedent, JADE PAOLA REYES-LUNA,
10    deceased;
11
      CHRISTOPHER G. MEHNE. as Personal
12    Reoresentative of the Estate of
      GUILLERMO OCTAVIO REYES-LUNA,
13    deceased; ALYANNA CAROLINA
      REYES-CISNEROS. as HEIR to the
14    Decedent. GUILLERMO OCTAVIO
      REYES-LUNA. deceased; SARA
15    ALEJANDRA REYES-LUNA. as HEIR to
      the Decedent. GUILLERMO OCTAVIO
16    REYES-LUNA. deceased; VICTORIA
      REYES-CISNEROS. as HEIR to the
17    Decedent. GUILLERMO OCTAVIO
      REYES-LUNA, deceased; and
18
     CHRISTOPHER G. MEHNE. as Personal
19   Reoresentative of the Estate of FRIDA
     ALEJANDRINA REYES-LUNA.
20   deceased; ALYANNA CAROLINA
     REYES-CISNEROS. as HEIR to the
21   Decedent. FRIDA ALEJANDRINA
     REYES-LUNA. deceased; SARA
22   ALEJANDRA REYES-LUNA. as HEIR to
     the Decedent. FRIDA ALEJANDRINA
23   REYE5-LTJNA. deceased; VICTORIA
     REYES-CISNEROS. as HEIR to the
24   Decedent. FRIDA ALEJANDRINA
     REYES-LUNA, deceased;
25
                   Plaintiffs,
26
      vs.
27
28   TVPX AIRCRAFT SOLUTIONS. INC.;
                       ______            _________________,




     Case 2:21-cv-01063-GMN-VCF Document 69 Filed 09/01/21 Page 3 of 3




 1    COMPANIA DE AVIACION Y
      LOGISTICA EMPRESARIAL S.A. DE
 2    C.V.; TVPX 2017 MSN 5043 BUSINESS
      TRUST; ATLANTIC AVIATION FBO,
 3    INC., and NABOR BONILLA CALDERA
 4                Defendants.
 5

 6          IT IS HEREBY ORDERED that APS International, Ltd. is authorized to

      effect service of process on the foreign Mexican Defendants, COMPAIIA DE
 8
      AVIACION Y LOGISTICA EMPRESARIAL S.A. DE C.V. and NABOR BONILLA
 9
      CALDERA, and each of them.
10
                                           September
11          DATED this 1st      day of                        2021.

12

13

14

15

16
                                             Honorable Gloria M. Navarro Cam Ferenbach
17                                           United States District Judge United States
                                                                          Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28
